Title: Tobias Lear to Matthew Clarkson, 29 March 1792
From: Lear, Tobias
To: Clarkson, Matthew



Sir,
Philadelphia, March 29th 1792.

The President of the United States has received your letter of the 22d instant, expressing an intention of resigning the Office of Marshal for the New York District.
While the President regrets the loss of your services to the public, he hopes the circumstances which have induced a resignation of your appointment, are such as will conduce to your personal happiness and prosperity. But, Sir, permit me to say, that I know it will not only be pleasing to the President, but releiving him from an addition to the weight of his important business at this moment, if you will continue to exercise the duties of your Office some little time longer, until he shall have time to turn his thought towards a proper character for your successor. But if this shou’d be incompatible with your views, the return of your Commission will be an evidence of it to the President, who must then fix upon another person immediately to fill the Office. I have the honor to be, very respectfully, Sir, Your most Obedt Servt

Tobias Lear.Secretary to the Presidentof the United States.

